Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 6/29/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification appears to comply with the written description requirement for the following limitations simultaneously exist in the instant claim: “the coating comprising: (i) 5% to 70% by weight of a thermoplastic polymer; and (ii) 10% to 70% by weight of a filler;” “wherein a thickness of the roofing shingle is 50 
Claims 5-14 are rejected for failing to sure the deficiencies of claim 1.
Claim 5 is additionally rejected because not all of the examples wherein the claimed tear CD and accelerated weather test properties are met in Table 6 and Table 10 appear to comprise roofing granules (i.e., they are not present over the composition ranges or shingle thicknesses that have the tear CD and accelerated weather test properties).
Claim 6 is additional rejected because not all of the examples wherein the claimed tear CD and accelerated weather test properties are met in Table 6 and Table 10 appear to reflect an increased solar reflectance (i.e., they are not present over the composition ranges or shingle thicknesses that have the tear CD and accelerated weather test properties).
Claims 7 and 9 are additionally rejected because the compositions in Table 6 and Table 10 do not appear to contain any vinyl polymer or polyvinyl butyral (PVB).
Claims 11 and 14 are additionally rejected because the compositions relied upon for the claimed properties in Table 6 and Table 10 do not appear to contain the following constituents: calcium carbonate, barium sulfate, calcium sulfate, talc, limestone, perlite, silica, fumed silica, precipitated silica, quartz, aluminum trihydrate, magnesium hydroxide, fly ash, graphene nanoparticles, carbon black, recycled rubber tires, recycled shingles, recycled thermoplastic resins, basalt, roofing granules, clay, or combinations thereof (claim 11) and a dye, a fire retardant, or combinations thereof (claim 14).
Claims 12 and 13 are additionally rejected because Table 6 and Table 10 appear to lack support of the entirety of ranges by weight of the recycled material (claim 12) and oil, resin, wax, or combination thereof (claim 13) for the claimed tear CD and accelerated weather test properties.

Claim Rejections - 35 USC § 103
Claims 1 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2018/0187419 A1) in view of Boor (US 2009/0308009 A1).
Lai teaches a roofing shingle comprising: a substrate comprising a mat, wherein the mat comprises at least the substrate comprising one of a fiberglass, a polyester, a coating applied on the substrate, wherein the coating may be free of asphalt, and coated with granules (para 41-47).
para 32, 57, 65, 72). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Lai, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Lai further teaches the fillers may be calcium carbonate, barium sulfate, or titanium oxide (i.e., inorganic mineral filler) or cool roof pigments, the polymer may be a polyurethane or acrylic based polymer (para 11, 65) and/or acrylic resins (para 32); and the foamed polymers can be made to be substantially white, they absorb much less radiation than asphalt materials, and thus will heat up much less when disposed on a roof in direct sunlight (i.e., the roofing shingle exhibits an increased solar reflectance as compared to an asphaltic roofing shingle) (para 40).
Lai fails to expressly suggest the roofing shingle having: a Tear CD property of at least 1450 g, as measured according to ASTM D 1922, as modified by ASTM D 228; an Accelerated Weather Test property greater than an Accelerated Weather Test property of an asphalt control, as measured according to modified ASTM G0155-05A, ASTM D 6878-08; the polymer includes at least one of a polyolefin, a vinyl polymer, and combinations thereof; wherein the polyolefin comprises one of (i) a polypropylene, (ii) a polyethylene, or (iii) a copolymer of propylene and ethylene; wherein the vinyl polymer is polyvinyl butyral (PVB); polymer has a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190°C/2.16 kg; and, wherein the coating further comprises 5% to 80% by weight of a recycled material.
Boor teaches high quality, mold resistant, waterproof building products (e.g., shakes, shingles) that may comprise mixtures of polymer resins such as polyethylene, polypropylene, ethylene/vinyl acetate polymers, ethylene-vinyl acetate copolymer, linear low density polyethylene, low density polyethylene, ethylene/acrylic acid copolymer, ultra-low density polypropylene, poly(vinyl butyral), thermoplastic polyurethane, or materials of comparable physical properties in amounts up to 90%; fillers (e.g., 10-60%) such as calcium carbonate; cement; fly ash; mica; perlite; zeolites; vermiculite; silica; silicates; quartz sands, aggregate particles/granules of stone, rock, marble, gravel, glass, clay talc, recycled rubber such as shredded vehicle tires and equivalents and combinations thereof; additives such as thermal stabilizers, ultraviolet (UV) light stabilizers, pigments or colorants, compatibilizers, processing aids, flame retardant additives, and other functional chemicals capable of improving processing of the materials and performance of the building components formed from the composition (abstract, para 15-16, 18, 20, 57, claim 1).
Therefore, it would have been obvious to combine the shaped articles of Boor with the roofing shingles of Lai for laminates that may be used and shaped as roofing shingles that are mold resistant and make use of waste/recycled rubber. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thermoplastic and vinyl polymers of Boor for the polymers of Lai, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II). 
Regarding the limitations “the roofing shingle having: a Tear CD property of at least 1450 g, as measured according to ASTM D 1922, as modified by ASTM D 228;” “an Accelerated Weather Test property greater than an Accelerated Weather Test property of an asphalt control, as measured according to modified ASTM G0155-05A, ASTM D 6878-08;” and “the polymer has a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190°C/2.16 kg;” Lai as modified by Boor teaches the structure and composition of the roofing shingle of the instant claims, so it is deemed the roofing shingle is deemed to inherent have these properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, Lai teaches the shingle should have a tear strength of 1700 gf (para 112); and optimizing the composition of the foam and/or polymer to optimize its weatherability. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the composition of the polymer to optimize its weatherability.

Response to Arguments
Applicant's arguments filed, 6/29/21, with respect to the rejection of the instant claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered but they are not persuasive.
Regarding specifically claim 1, the specification appears to comply with the written description requirement for the following limitations simultaneously exist in the instant claim: “the coating comprising: (i) 5% to 70% by weight of a thermoplastic polymer; and (ii) 10% to 70% by weight of a filler;” “wherein a thickness of the roofing shingle is 50 mil;” and “a) a Tear CD property of at least 1450 g, as measured according to ASTM D 1922, as modified by ASTM D 228; b) an Accelerated Weather Test property greater than an Accelerated Weather Test property of an asphalt control, as measured according to modified ASTM G0155-05A, ASTM D 6878-08.” The Examiner notes the Applicant appears to rely on Table 6 and Table 10 for support of the tear CD and accelerated weather test properties over the entire range of thickness of the instant claim, but it is noted that Table 6 and Table 10 give specific thicknesses (e.g., 52, 55, 58, 60, 62, and 160 mils) that do not include any thicknesses below 52 mils. Additionally, Table 6 and Table 10 appear to lack support of the entirety of ranges by weight of the thermoplastic polymer and filler for the claimed tear CD and accelerated weather test properties.
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783